UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6019


ANTHONY BENJAMIN,

                  Plaintiff - Appellant,

             v.

LORETTAN WALLACE, Program Manager; CORPORAL BOSWELL; JOSEPH
HIGGS, Superintendent; OFFICER HALL; OFFICER SHABAZZ,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-01089-JCC-JFA)


Submitted:    November 13, 2009             Decided:   November 23, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Benjamin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony     Benjamin   appeals   the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).         We have reviewed the record and find no

reversible    error.       Accordingly,    we   affirm   the   order    of   the

district court.      See Benjamin v. Wallace, No. 1:08-cv-01089-JCC-

JFA (E.D. Va. filed Dec. 16, 2008 & entered Dec. 17, 2008).                  We

dispense     with   oral    argument   because     the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2